Citation Nr: 0414489	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  99-22 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
prostatitis with urethral stricture beginning on December 4, 
2001, and an evaluation in excess of 10 percent from July 9, 
1971 to December 4, 2001.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARING ON APPEAL

The veteran and his brother



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision in which the RO 
determined that a prior rating decision issued in October 
1971 had contained clear and unmistakable error (CUE) by 
failing to grant service connection for prostatitis with 
urethral stricture.  Consequently, the RO granted service 
connection for prostatitis with urethral stricture and 
assigned a 10 percent evaluation, beginning on July 9, 1971.

The veteran subsequently perfected an appeal regarding the 10 
percent evaluation assigned from July 9, 1971.  

In January 2001, the Board remanded this case to the RO for 
additional evidentiary development.  

Thereafter, in May 2002, the Board determined that it was 
necessary to undertake further development with respect to 
this claim, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  As a result, the Board determined that it could no 
longer directly undertake evidentiary development with 
respect to veteran's claim.  

Accordingly, in July 2003, the Board remanded the claim to 
the RO for initial consideration of the evidence that had 
been obtained by the Board.  

Thereafter, in an August 2003 rating decision, the RO granted 
an increased evaluation of 20 percent for the veteran's 
chronic prostatitis, effective on December 4, 2001.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

Consequently, the matter of an increased rating for the 
service-connected for prostatitis with urethral stricture 
remains in appellate status.  



FINDINGS OF FACT

1.  For the period from July 9, 1971 to August 23, 1999, the 
service-connected prostatitis with urethral stricture is not 
shown to have been productive of moderately severe cystitis 
with diurnal or nocturnal frequency with pain and tenesmus; 
dilations every two or three months; daytime voiding at an 
interval between two and three hours; awaking to void two 
times per night; or the wearing of absorbent materials that 
must be changed less than two times per night.  

2.  Beginning on August 23, 1999, the service-connected 
prostatitis with urethral stricture is shown to have 
productive of a disability picture that more nearly 
approximates that of the veteran awakening to void five or 
more times per night, but not by the need to wear absorbent 
materials that must be changed two to four times per day.  



CONCLUSIONS OF LAW

1.  For the period beginning on July 9, 1971 to August 23, 
1999, the criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected prostatitis 
with urethral stricture have not been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.115b 
including Diagnostic Codes 7512, 7518, 7527 (1971); 38 C.F.R. 
§§ 4.7, 4.115a, 4.115b including Diagnostic Codes 7518, 7527 
(2003).  

2.  Beginning on August 23, 1999, the criteria for the 
assignment of a 40 percent rating, but not more, for the 
service-connected prostatitis with urethral stricture have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.115b including Diagnostic Codes 7512, 7518, 
7527 (1971); 38 C.F.R. §§ 4.7, 4.115a, 4.115b including 
Diagnostic Codes 7518, 7527 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

A careful review of the service medical records shows that 
the veteran was treated for urethral discharge on several 
occasions.  In a report of medical examination completed for 
separation in June 1971, he was given a diagnosis of 
nonspecific urethritis.  

In July 1971, the veteran filed a formal claim of entitlement 
to service connection for nonspecific urethral discharge.  He 
reported having received treatment for this problem in March 
1970.  

During a VA medical examination conducted in August 1971, the 
veteran reported that he was experiencing occasional burning, 
but had not noticed any discharge for the past two months.  
The examiner noted that the prostate gland was somewhat 
sensitive, but that examination was otherwise normal.  It was 
noted that the veteran had described experiencing occasional 
secretion.  The examiner noted an impression of prostatitis, 
chronic, mild.  

In an October 1971 rating decision, the RO granted service 
connection for the residuals of gonorrhea and assigned a 
noncompensable evaluation.  

In a March 1973 VA consultation report, it was noted that the 
veteran had a history of urethralgia.  In a June 1973 
consultation report, it was noted that the veteran had 
reported experiencing urethral pain and discharge.  

Similar complaints were noted in VA treatment records dated 
from 1979 to 1982.  In a February 1979 medical certificate, 
it was also noted that the veteran had described experiencing 
testicular pain and urinary urgency.  

During a March 1982 outpatient examination, the veteran 
reported experiencing pain in the groin and testicles, and 
pain with urination.  He denied experiencing any discharge or 
blood in his urine.  During this period, VA examiners 
repeatedly noted diagnoses of urethritis and prostatitis.  

In records associated with a VA hospitalization in April 1987 
as a result of substance abuse, it was noted on several 
occasions that the veteran had a history of chronic 
prostatitis.  

In a December 1991 VA medical certificate, it was noted that 
the veteran had a history of chronic prostatitis with a 
recurrence of symptoms after a four-month absence of same.  
The veteran reported experiencing mild dysuria and mild 
testicular discomfort.  The examination revealed normal 
genitalia and that his prostate was nontender.  The examiner 
noted an impression of recurrent prostatitis.  

In an August 1994 VA medical certificate, it was noted that 
the veteran had a twenty-year history of intermittent 
perineal, scrotal, and testicular pain.  It was also noted 
that his symptoms usually responded to Doxycycline.  

In September 1995, the veteran was examined at a private 
hospital after noticing a significant amount of blood in his 
urine.  It was described as being bright red with some clots.  
He denied experiencing back pain, but noted some pain 
throughout the shaft of his penis.  

The veteran displayed a pair shoes with blood on them and 
underwear with a 4-centimeter spot of blood.  The examination 
revealed the prostate to be slightly tender and slightly 
indurated.  He underwent a flexible cystoscopy, which 
revealed no significant findings.  

In a May 1997 VA general note, it was noted that the veteran 
had been diagnosed with gonorrhea in service in 1973 and had 
suffered from a litany of genitourinary problems since that 
time, including epididymitis, chronic prostatitis and 
residuals of gonorrhea.  It was noted that he had recently 
undergone a cystoscopy in which he experienced severe pain 
and bleeding.  The examiner opined that the bleeding and pain 
could be contaminants of a chronic urethral stricture.  

The veteran's private physician, Dr. C., noted in an August 
1997 letter that the veteran had a history of non-specific 
urethritis, prostatitis and irritative voiding symptoms.  It 
was noted that a cystoscopy performed in 1995 had revealed a 
large caliber urethral stricture at the proximal bulbous 
urethra.  

In a March 1998 rating decision, the RO granted service 
connection for prostatitis with urethral stricture and 
assigned a 10 percent evaluation, effective on July 13, 1995.  

In the report of an October 1998 VA general medical 
examination, it was noted that the veteran had a history of 
being treated for benign prostatic hypertrophy/chronic 
prostatitis on multiple occasions, to include treatment with 
antibiotics six times yearly.  

Shortly thereafter, in November 1998, the veteran underwent a 
VA genitourinary examination.  It was noted that he had 
experienced intermittent symptoms of pain in the testes and 
groin since 1970 and had occasionally also experienced 
prostatic discharge on straining for bowel movement.  The 
veteran also reported experiencing dysuria and a needle-like 
sensation in his penis.  

The examination revealed his penis to be without lesions.  
The testes were described as being descended without masses, 
and there was no epididymal induration or mass palpable.  The 
prostate per rectum was described as being 25 grams in size, 
boggy and nontender.  The examiner noted an impression of 
chronic prostatitis, intermittent symptoms, and a history of 
gonorrhea in 1970.  

On August 23, 1999, the RO received a statement from the 
veteran in which he indicated that he was experiencing 
urgency to such a degree that he often awoke four or five 
times a night to void.  

In a December 1999 letter, Dr. C. reported that the veteran 
had a long history of chronic and recurrent severe 
prostatitis with exacerbations of urinary frequency, 
bilateral back pain, dysuria and testicular pain.  

During a personal hearing conducted at the RO in January 
2000, the veteran essentially argued that the 10 percent 
disability rating assigned for his disability did not 
contemplate the degree of pain he experienced.  He also noted 
that his sleep was interrupted five to seven times a night as 
a result of his having to void.  He further asserted that his 
symptoms had interfered with his job as a firefighter and had 
caused a great deal of stress and worry in his life.  

In the report of a January 2000 VA genitourinary examination, 
it was noted that the veteran described experiencing 
intermittent pain in the inguinal area and testes with 
occasional prostatic discharge on straining for bowel 
movement.  The examination again revealed the prostate to be 
25 grams in size, boggy, and slightly tender.  

A VA psychiatric note dated in March 2001 reveals that the 
veteran reported that he often woke up with urinary urgency, 
which disrupted his sleep and left him with a lack of energy 
the next day.  

In May 2001, the veteran underwent another VA genitourinary 
examination.  The examiner indicated that the veteran voided 
150 cc of dark urine that was apparently either concentrated 
or colored with Pyridium, which the veteran had been taking 
for six months.  It was noted that he had a satisfactory 
stream and no residual urine.  The examiner indicated that 
this suggested that he had no physiological obstruction.  

The examiner indicated that the veteran had described 
leaking, but this sounded more like postvoidal drip, which 
most men could deal with by compressing the urethra after 
voiding.  Because of the apparent disparity between the 
objective findings and the veteran's description of his 
symptoms, the examiner noted that it was difficult for him to 
offer an opinion as to the nature of his condition.  The 
examiner explained, however, that he suspected that there was 
no physiologic obstruction.  

Dr. C. noted in a December 2001 letter that the veteran's 
symptoms had worsened with increase in urinary stream, 
occasional split stream, a feeling of incomplete bladder 
emptying, urgency and near urge incontinence.  

In another letter dated in November 2002, Dr. C. indicated 
that the veteran had chronic atrophy of the left testicle.  
It was noted that he experienced testicular pain, chronic 
prostatitis, and lower urinary tract symptoms.  

In April 2003, the veteran underwent another VA genitourinary 
examination.  The veteran reported experiencing urinary 
frequency with voiding seven to eight times a day, as well as 
five or six times a night.  He indicated that he sometimes 
had a good stream, but that sometimes it was hesitant, thin, 
or weak.  

The veteran also described experiencing testicular pain two 
to four times per week.  It was described as a "squeezing 
pain" that occurred more in the left testicle than in the 
right one.  

The examiner concluded that the veteran did have significant 
symptomatology with daily symptoms in the form of urinary 
symptoms and testicular pain.  The examiner also concluded 
that his lower urinary tract symptoms were most likely the 
result of chronic prostatitis.  

In April 2004 and May 2004, the veteran submitted additional 
documentary evidence directly to the Board.  This evidence 
consisted of duplicates of medical records already contained 
in the claims folder.  This evidence also included a 
September 2003 letter from Dr. C. in which the physician 
essentially restated findings that had already been noted in 
previous letters dated in 2001 and 2002.  


II.  Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The United States Court of Appeals for Veteran Claims 
recently has held that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
numerous Supplemental Statements of the Case (SSOC's) that 
have been issued, and correspondence from the RO, the veteran 
has been given notice of the information and/or medical 
evidence necessary to substantiate his claim and the new VCAA 
regulations.  

In particular, the Board notes an evidence development letter 
dated in March 2001 letter in which the veteran was advised 
of the type of evidence necessary to substantiate.  

In that letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

While the notice provided to the appellant was not given 
prior to the first RO adjudication of the claim, the notice 
was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
five SSOC's were provided to the appellant.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

In addition, in a July 2003 letter to his U.S. Senator, the 
veteran expressed frustration at the delays in adjudicating 
his claim and specifically indicated that he would like for 
the Board to make a final decision.  

Therefore, the Board finds that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  

In April 2004 and May 2004, the veteran submitted additional 
documentary evidence directly to the Board.  The Board 
believes this evidence to be essentially duplicative or 
cumulative of documents that were already associated with the 
claims folder prior to the September 2003 SSOC.  As the 
veteran also indicated that he wished to initial RO review, 
the Board concludes that a remand so that the RO can consider 
this evidence in the first instance is not necessary.


III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's service-connected prostatitis with urethral 
stricture is currently evaluated as 20 percent disabling, 
effective December 4, 2001, under the criteria of 38 C.F.R. 
§ 4.115b, Diagnostic Code (DC) 7518-7527.  It has also been 
rated as 10 percent disabling, effective on July 9, 1971.  

The Board notes that, because the criteria for rating 
genitourinary disorders has changed during the period since 
1971, the veteran is entitled to application of the version 
most favorable to him.  See VAOPGCPREC 3-2000.  

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation can be no earlier 
than the effective date of that change, and that the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  See Rhodan 
v. West, 12 Vet. App. 55, 57 (1998), appeal dismissed, No. 
99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion).

Under the version of DC 7518 that was in effect as of July 9, 
1971, a 30 percent evaluation is warranted for stricture of 
the urethra that required frequent dilations with cystitis.  
A 10 percent evaluation is warranted for dilations every 2 or 
3 months.  A noncompensable evaluation is warranted for 
slight to moderate, healed, stricture of the urethra, which 
required only occasional dilations (1 or 2 times a year.)  
38 C.F.R. § 4.115a, DC 7518 (1971).  

Under the version of DC 7527 that was in effect as of July 9, 
1971, prostate gland injuries, infections, hypertrophy, and 
post-operative residuals are rated as for chronic cystitis, 
depending upon the functional disturbances of the bladder.  
38 C.F.R. § 4.115a, DC 7527 (1971).  

Under the version of DC 7512 that was in effect as of July 9, 
1971, chronic cystitis is evaluated as 60 percent disabling 
where incontinence exists, requiring a constant wearing of an 
appliance.  A 40 percent evaluation is warranted for severe 
cystitis with urination at intervals of 1 hour or less, or 
contracted bladder.  A 30 percent evaluation is warranted for 
moderately severe cystitis with diurnal or nocturnal 
frequency with pain, tenesmus.  A 10 percent evaluation is 
warranted for moderate cystitis with pyuria with diurnal or 
nocturnal frequency.  38 C.F.R. § 4.115a, DC 7512 (1971).  

As alluded to hereinabove, the rating criteria relevant to 
the genitourinary system underwent revisions effective on 
February 17, 1994.  

Under the current version of DC 7518, urethral stricture is 
rated as a voiding dysfunction.  38 C.F.R. § 4.115b, 
Diagnostic Code 7518 (2003).  A voiding dysfunction is rated 
according to the particular condition, such as urine leakage, 
frequency or obstructed voiding.  

For urine leakage, the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times per day warrants a 60 percent rating; requiring the 
wearing of absorbent materials which must be changed two to 
four times per day warrants a 40 percent rating; and 
requiring the wearing of absorbent materials which must be 
changed less than two times per day warrants a 20 percent 
rating.  See 38 C.F.R. § 4.115a (2003).  

Under the current version of DC 7527, prostate gland 
injuries, infections, hypertrophy, postoperative residuals 
are rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  38 C.F.R. § 4.115b, DC 7527 
(2003).  

Urinary frequency encompasses ratings ranging from 10 to 40 
percent. A 40 percent rating is warranted for a daytime 
voiding interval of less than one hour, or awakening to void 
5 or more times per night.  A 20 percent evaluation 
contemplates a daytime voiding interval of between one and 
two hours, or awakening to void three to four times per 
night.  A daytime voiding interval of between two and three 
hours, or awakening to void two times per night warrants a 10 
percent evaluation. See 38 C.F.R. § 4.115a (2003).  

The Board notes in passing that the rating criteria 
applicable to genitourinary disabilities had been revised on 
two previous occasions prior to February 17, 1994.  See 40 
Fed. Reg. 42,535-42,540 (September 15, 1975); 41 Fed Reg. 
11,291, 11,292 (March 18, 1976).  

However, these revisions did not alter the specific 
diagnostic codes applicable to the issue currently on appeal.  
Thus, the Board finds that these changes were not substantive 
changes regarding the portion of the regulations pertinent to 
this veteran's claim, and need not be discussed herein.  

Having reviewed the complete record, the Board notes that 
treatment records dated between 1971 and 1994 reveal that the 
veteran primarily complained of pain in the testicles and 
groin and pain on urination during that period.  

The veteran also occasionally complained of urgency, but did 
not describe experiencing moderately severe disability with 
nocturnal frequency or tenesmus.  In addition, the record is 
negative for any indication that the veteran required 
dilations due to a urethral stricture.  

For these reasons, the Board concludes that the preponderance 
of the evidence is against granting an evaluation in excess 
of 10 percent under the old versions of DC's 7512, 7518 or 
7527 for the period from July 9, 1971 to February 17, 1994.  

With respect to the period on and after February 17, 1994, 
the Board has considered both the new and old criteria of 
these codes in order to determine whether any version is more 
favorable to the veteran's claim.  

However, from the period of February 17, 1994 to August 23, 
1999, the Board finds that the preponderance of the evidence 
is against the assignment of an evaluation in excess of 10 
percent under either the new or old criteria.  

With respect to the old criteria, the Board notes that the 
veteran continued to report experiencing pain on discharge 
during this period, as well as pain in his testicles and 
groin.  

Although occasional complaints of frequency were noted, these 
records do not reveal that he experienced moderately severe 
disability with nocturnal frequency and tenesmus as required 
to warrant a 20 percent under the old version of DC 7527-
7512. 

 The evidence is also negative for any indication that the 
veteran required dilations at a frequency greater than every 
two or three months as required to warrant a 30 percent 
evaluation under DC 7518.  

With respect to the new criteria, the Board recognizes that 
the veteran occasionally reported experiencing frequent 
voiding during this period.  However, the medical evidence of 
record prior to August 23, 1999 does not establish that the 
veteran required absorbent materials that must be changed 
daily.  

In addition, the evidence dated prior to August 23, 1999 
fails to establish the frequency of the veteran's daytime and 
nighttime voiding.  In particular, it fails to establish that 
the veteran had to void during the day at an interval of 
between two and three hours or had to awake to avoid at least 
two times per night.  

Thus, in short, the Board concludes that the preponderance of 
the evidence is against the assignment of an evaluation in 
excess of 10 percent from the period of February 17, 1994 to 
August 23, 1999 for the veteran's chronic prostatitis with 
urethral stricture under either the new or old criteria.  

However, the Board notes that, on August 23, 1999, the RO 
received a statement from the veteran indicating that he was 
experiencing urgency to such a degree that he often awoke 
four or five times a night to void.  Similarly, during his 
January 2000 hearing, the veteran indicated that he often 
awoke up to five to seven times per night to use the 
restroom.  In addition, during his August 2003 VA 
examination, the veteran again reported having to awake to 
void five or six times per night.  

As noted hereinabove, under the current version of DC 7527, a 
40 percent rating is warranted for a daytime voiding interval 
of less than one hour, or awakening to void five or more 
times per night.  It appears from the veteran's statements 
that he is often awaking to void five or more times per 
night.  Accordingly, the Board finds that the evidence of 
record more closely approximates the criteria for a 40 
percent disability rating since August 23, 1999, which is the 
date of the first document of record suggesting that the 
veteran was voiding five or more times per night.  

The Board believes that the preponderance of the evidence is 
against the assignment of an evaluation in excess of 40 
percent since August 23, 1999 under the new criteria, because 
such a rating requires the wearing of absorbent materials 
that must be changed at least two to four times per day.  
38 C.F.R. § 4.115a (2003).  

In this case, the medical evidence of record is negative for 
any suggestion that the veteran must wear absorbent materials 
that must be changed with such frequency.  In addition, the 
Board also believes that the preponderance of the evidence is 
against the assignment of an evaluation in excess of 40 
percent since August 23, 1999 under the old criteria.  
38 C.F.R. § 4.115b, DC 7527-7512.  

Under that criteria, the only basis on which an evaluation in 
excess of 40 percent could be warranted was if the 
genitourinary disability resulted in incontinent with the 
constant need to wear an appliance, or severe cystitis with 
urination at an interval of one hour or less with contracted 
bladder.  Such a degree of symptomatology has not been shown 
in this case.  

In summary, the Board concludes that the criteria for a 40 
percent evaluation for the service-connected prostatitis with 
urethral stricture has been met, effective on August 23, 
1999, but no earlier.  To this extent, the benefit sought on 
appeal is granted.  



ORDER

An evaluation in excess of 40 percent for the service-
connected prostatitis with urethral stricture is granted, 
effective on August 23, 1999, subject to the regulations 
applicable to the payment of monetary awards.  

An increased rating higher than 10 percent for the service-
connected prostatitis with urethral stricture prior to August 
23, 1999 is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED




Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




